

113 S1912 IS: To clarify that certain banking entities are not required to divest from collateralized debt obligations backed by trust preferred securities under the Volcker Rule.
U.S. Senate
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1912IN THE SENATE OF THE UNITED STATESJanuary 9, 2014Mr. Manchin (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo clarify that certain banking entities are not required to divest from collateralized debt obligations backed by trust preferred securities under the Volcker Rule.1.Volcker rule clarification relating to collateralized debt obligations backed by trust preferred securitiesSection 13(g) of the  Bank Holding Company Act of 1956 (12 U.S.C. 1851(g)) is amended by adding at the end the following:(4)Trust preferred securitiesNothing in this section shall require or be construed to require a banking entity having total consolidated assets of less than $50,000,000,000 or an organization that is a mutual holding company to divest from any  collateralized debt obligation issued before May 19, 2010, if—(A)the primary purpose for any such obligation was as a vehicle for trust preferred securities; and(B)the investment in any such obligation was made on or before  December 10, 2013..